Case: 17-14924   Date Filed: 08/24/2018   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14924
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:16-cr-80089-KAM-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,



                                  versus


ESTIL GEDEON,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 24, 2018)

Before TJOFLAT, NEWSOM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-14924        Date Filed: 08/24/2018       Page: 2 of 5


       Estil Gedeon appeals his conviction for possession of a firearm in

furtherance of a drug-trafficking crime. 18 U.S.C. § 924(c)(1)(A). Gedeon

contends the district court abused its discretion by denying his renewed motion to

withdraw his guilty plea without providing an evidentiary hearing. After review, 1

we affirm.

       At Gedeon’s change-of-plea hearing, the district court conducted a thorough

inquiry under Rule 11. In response to the district court’s questions, Gedeon

testified: (1) he read the indictment; (2) he fully and completely discussed the

indictment with his attorney; (3) he fully and completely understood the charges

against him; (4) he discussed with his attorney the evidence against him; (5) he

discussed with his attorney any defenses he might have to the charges; (6) there

was nothing else he believed his attorney should have done to defend him; (7) he

was satisfied he received competent representation from his attorney; (8) he read

the plea agreement; (9) he discussed the plea agreement fully and completely with

his attorney; (10) he fully and completely understood all of the plea agreement’s

terms and provisions; (11) he signed the plea agreement after having read,

understood, and discussed it with his attorney; (12) he signed the plea agreement


       1
          We review a district court’s decision to deny a defendant’s motion to withdraw a guilty
plea for abuse of discretion and will reverse only if the denial was “arbitrary or unreasonable.”
United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006). We also review a district court’s
refusal to conduct an evidentiary hearing on a motion to withdraw a guilty plea for abuse of
discretion. Id.


                                                2
               Case: 17-14924      Date Filed: 08/24/2018    Page: 3 of 5


freely and voluntarily; (13) he was changing his plea freely and voluntarily; (14) he

understood there was a mandatory minimum sentence of five years’ imprisonment;

(15) no one made any promises or representations to him outside of the plea

agreement; (16) he read the factual proffer detailing the facts alleged against him;

(17) he discussed the factual proffer fully and completely with his attorney; (18) he

understood all of the facts set forth in the factual proffer; (19) the facts set forth in

the factual proffer were true and correct; and (20) the facts in the factual proffer

met all elements of the offense to which he was pleading guilty. Based on

Gedeon’s testimony, the district court accepted his guilty plea as knowing and

voluntary.

      Two months later, Gedeon changed his mind and informed the district court

he intended to withdraw his guilty plea. After the motion to withdraw the plea was

filed, despite Gedeon’s clear and unequivocal testimony at the Rule 11 hearing, the

district court held an evidentiary hearing and allowed Gedeon to supplement his

testimony in support of his motion to withdraw the guilty plea. At that hearing,

Gedeon contradicted his previous sworn testimony, asserting that his guilty plea

was not knowing and voluntary because it was based solely on his belief that he

had little chance of succeeding at trial. Gedeon further suggested his counsel was

deficient because he should have filed more motions on Gedeon’s behalf. When

pressed to identify what motions should have been filed, Gedeon could not recall


                                            3
                 Case: 17-14924       Date Filed: 08/24/2018       Page: 4 of 5


any. But he testified, “I know that [my attorney] could have filed more motions

than what he did.”

      The district court was unconvinced. It denied Gedeon’s motion to withdraw

his guilty plea and reaffirmed its conclusion that Gedeon’s guilty plea was made

knowingly and voluntarily. Gedeon, however, was undeterred. He sought and

received new counsel, who then filed a renewed motion to withdraw the guilty

plea, this time contending that Gedeon never received close assistance of counsel.

      The district court denied the renewed motion—without granting an

additional evidentiary hearing—on the basis that the new issues Gedeon raised

could, and should, have been raised in connection with his original motion to

withdraw the guilty plea. Moreover, the district court noted that at least a portion

of the new facts proffered by Gedeon were inconsistent with his prior

representations to the court.

      Under our precedent, the district court was well within its discretion to rely

on Gedeon’s sworn testimony at the change-of-plea hearing and reject his later

attempts to contradict that testimony. See United States v. Stitzer, 785 F.2d 1506,

1514 n.4 (11th Cir. 1986) (“[I]f the Rule 11 plea taking procedure is careful and

detailed, the defendant will not later be heard to contend that he swore falsely.”

(citing United States v. Barrett, 514 F.2d 1241, 1243 (5th Cir. 1975) 2). Moreover,


      2
          In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
                                                 4
                Case: 17-14924       Date Filed: 08/24/2018      Page: 5 of 5


the district court provided Gedeon an evidentiary hearing at which he could present

any evidence he wished in support of withdrawing his guilty plea. Gedeon’s

testimony at that hearing suggested he simply changed his mind about pleading

guilty, and he felt his attorney should have filed more unspecified motions on his

behalf.

       Based on Gedeon’s testimony, the district court did not abuse its discretion

by concluding both that Gedeon was provided the close assistance of counsel and

that he pleaded guilty knowingly and voluntarily. The district court also did not

abuse its discretion by denying Gedeon an additional evidentiary hearing, which

would provide Gedeon a second chance to contradict the clear and unequivocal

testimony he gave at his change-of-plea hearing. See id. at 1514 (“In light of the

extensive Rule 11 inquiries which the trial court made before accepting appellant’s

plea, we do not believe that its refusal to conduct an evidentiary hearing amounts

to an abuse of discretion.”).

       AFFIRMED.




Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.
                                               5